                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RECO N. SIMMONS,

            Petitioner,                    Case No. 2:18-cv-11984
                                           Hon. George Caram Steeh
      v.

ERICA HUSS,

         Respondent.
________________________/

OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
CORPUS, (2) DENYING A CERTIFICATE OF APPEALABILITY, AND (3)
    GRANTING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Reco N. Simmons, (“Petitioner”), a Michigan prisoner, filed this action

under 28 U.S.C. § 2254. Petitioner was convicted after a jury trial in the

Wayne Circuit Court of second-degree murder, MICH. COMP. LAWS §

750.317, armed robbery, MICH. COMP. LAWS § 750.529, first-degree home

invasion, MICH. COMP. LAWS § 750.110a(2), and possession of a firearm

during the commission of a felony. MICH. COMP. LAWS § 750.227b.

Petitioner was sentenced to a term of 450 months to 80 years for the

murder conviction to be served consecutively to a term of 140 months to 20

years for the home invasion conviction and a 2-year term for the firearm

conviction. Petitioner was sentenced to a concurrent term of 285 months to

50 years for the armed robbery conviction.
                                     -1-
 
      The petition raises one claim: Petitioner was denied the effective

assistance of counsel when his trial attorney conceded during closing

argument that Petitioner was guilty of second-degree murder. The Court

will deny the petition because the Michigan Court of Appeals reasonably

rejected the claim on the merits during Petitioner’s direct appeal. The Court

will also deny Petitioner a certificate of appealability, but it will grant

permission to appeal in forma pauperis.

                                 I. Background

      This Court recites verbatim the relevant facts relied upon by the

Michigan Court of Appeals, which are presumed correct on habeas review

pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009):

            On August 8, 2012, Michael Montgomery (Montgomery)
      concocted a plan to rob the home of Melissa Villneff (Melissa).
      He enlisted the help of Reco and Aquire. These two sought out
      four additional men to help: Fredrick, Michael Evans (Evans),
      Felando Hunter (Felando), and Brandon Crawford (Brandon).
      That evening, Evans drove the group in his Explorer to
      Melissa’s home. When the group first arrived, they noticed a
      group of young children playing outside, and decided against
      going forward with their plan at that time. But a short time later,
      armed with an SK assault rifle, revolvers, and a baseball bat,
      the men executed their plan.

            Evans stayed behind as the getaway driver. Montgomery,
      who knew that Patrick Villneff was at the house, lured him away
      by going for a walk with him and Patrick’s dog. Fredrick,
      Felando, Reco, and Aquire entered the house. Apparently to
                                        -2-
 
      their surprise, Terrance Villneff (Terrance) was inside, playing a
      video game. One of the men struck him in the face. Armed with
      the rifle, Felando ordered Terrance to a bedroom in the back of
      the house. There, Aquire beat him with the baseball bat at
      Felando’s direction. The other men searched the home.
      Eventually, the men left. But as they did, they noticed that
      Melissa’s father and next-door neighbor, John Villneff, was
      standing on his porch and calling 911. John had been alerted to
      the robbery by one of the children, who had seen the men enter
      Melissa’s home. Reco fired a few shots from his revolver
      toward John, and Felando fired several more with the assault
      rifle. John was struck by one of these bullets and died shortly
      after.

People v. Simmons, 2016 WL 1039553, at *1 (Mich. Ct. App. Mar. 14, 2016).

      Following his conviction Petitioner filed a claim of appeal in the

Michigan Court of Appeals. His brief on appeal raised one claim:

      I. Mr. Simmons was denied his constitutionally guaranteed
      rights to the effective assistance of counsel under the Sixth
      Amendment and Const. 1963, art. 1, § 20, where counsel—
      without notice to Mr. Simmons—expressly admitted guilt.

      The Michigan Court of Appeals affirmed Petitioner’s convictions in an

unpublished opinion. Id. Petitioner subsequently filed an application for

leave to appeal in the Michigan Supreme Court, raising the same claim that

he raised in the Michigan Court of Appeals. The Michigan Supreme Court

denied the application because it was not persuaded that the question

presented should be reviewed. People v. Simmons, 891 N.W.2d 865 (Mich.

2017) (Table).


                                     -3-
 
                            II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of

constitutional claims raised by a state prisoner in a habeas action if the

claims were adjudicated on the merits by the state courts. Relief is barred

under this section unless the state court adjudication was “contrary to” or

resulted in an “unreasonable application of” clearly established Supreme

Court law.

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme

Court cases]’ or if it ‘confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and nevertheless

arrives at a result different from [this] precedent.’” Mitchell v. Esparza, 540

U.S. 12, 15-16 (2003), quoting Williams v. Taylor, 529 U.S. 362, 405-06

(2000).

      “[T]he ‘unreasonable application’ prong of the statute permits a

federal habeas court to ‘grant the writ if the state court identifies the correct

governing legal principle from [the Supreme] Court but unreasonably

applies that principle to the facts’ of petitioner’s case.” Wiggins v. Smith,

539 U.S. 510, 520 (2003) quoting Williams, 529 U.S. at 413.



                                        -4-
 
      “A state court’s determination that a claim lacks merit precludes

federal habeas relief so long as ‘fair-minded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011), quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).

“Section 2254(d) reflects the view that habeas corpus is a guard against

extreme malfunctions in the state criminal justice systems, not a substitute

for ordinary error correction through appeal. . . . As a condition for obtaining

habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so

lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fair-minded

disagreement.” Harrington, 562 U.S. at 103 (internal quotation omitted).

                                 III. Analysis

      Petitioner asserts that he was denied the effective assistance of

counsel when his trial attorney conceded during closing argument that he

was guilty of the lesser offense of second-degree murder. Respondent

asserts that habeas relief is not warranted because the Michigan Court of

Appeals reasonably found that counsel’s argument was not deficient in light

of the strong evidence of Petitioner’s guilt. Respondent notes that counsel’s

strategy worked, and Petitioner was found guilty of the lesser offense

                                      -5-
 
despite compelling evidence that he was guilty of first-degree felony

murder.

     After reciting the controlling established Supreme Court standard, the

Michigan Court of Appeals rejected this claim on the merits as follows:

              At trial, substantial evidence of Reco’s involvement in the
     crimes was presented. This evidence included multiple
     witnesses who testified that Felando told Demerious
     Cunningham (Demerious) that Reco shot John, as well as
     Reco’s statement to his aunt, in which Reco admitted firing at
     John. Recognizing that this evidence would likely result in a
     murder conviction, defense counsel argued in closing that “the
     verdict in this case is guilty. But the question is guilty of what?
     Is it first degree-excuse me. First degree felony murder? Is it
     second degree?”

             Reco now argues that by admitting guilt, trial counsel was
     ineffective. As the United States Supreme Court has
     recognized, in cases where a client’s guilt is clear, such a
     strategy may well be reasonable. See Florida v. Nixon, 543
     U.S. 175 (2004) (recognizing that it may well be a reasonable
     trial strategy to admit guilt to a lesser offense in an attempt to
     avoid the potential consequences of a finding of guilt of a higher
     offense). Given the evidence admitted at trial, which
     overwhelmingly demonstrated that Reco was a participant in a
     robbery during which a victim was shot and killed, and
     moreover, that Reco was likely the shooter, pleading for
     leniency in the form of a sentence of second-degree murder
     was a reasonable strategy. It was also successful. Despite
     strong evidence that Reco was guilty of first-degree murder, the
     jury convicted him only of second-degree murder, thereby
     allowing Reco to avoid the mandatory sentence of life
     imprisonment without parole that would attach to a first-degree
     murder conviction. MICH. COMP. LAWS § 750.316(1) (“[A] person
     who commits . . . first degree murder [] shall be punished by
     imprisonment for life without eligibility for parole[.]”). We will “not
     second-guess counsel’s trial tactic of admitting guilt of a lesser
                                      -6-
 
      offense.” People v. Emerson (On Remand), 203 Mich. App.
      345, 349 (1994).

             Reco also argues that counsel was ineffective for failing
      to consult with Reco before committing to this strategy. The
      existing record, however, does not disclose whether counsel
      did or did not discuss this strategy with Reco. While Reco
      expressed his dissatisfaction with counsel’s closing argument to
      the trial court, he did not clearly state that counsel proceeded
      without Reco’s knowledge. Further, the trial court’s comments,
      with which Reco agreed, indicated he had spoken with counsel
      regarding the strong likelihood that he would be convicted,
      which was the very reason counsel adopted the strategy. And
      despite the trial court suggesting that an evidentiary hearing
      would be necessary to resolve the issue, Reco never sought an
      evidentiary hearing. Thus, counsel was never given the
      opportunity to explain whether he discussed this strategy with
      Reco, and the trial court was never given the opportunity to
      resolve the question. Because the existing record does not
      support Reco’s claim of ineffective assistance of counsel, he
      has effectively waived the challenge. Id. We note that Reco
      does not ask this Court to remand for an evidentiary hearing to
      resolve the issue. In fact, he takes the opposite position, stating
      that “an additional determination in the lower court is not
      needed for review.”

Simmons, 2016 WL 1039553, at *3-4 (footnote citations inserted into body).

      To establish ineffective assistance of counsel, a defendant must

show both that: (1) counsel’s performance was deficient, i.e., “that

counsel’s representation fell below an objective standard of

reasonableness”; and (2) the deficient performance resulted in prejudice to

the defense. Strickland v. Washington, 466 U.S. 668, 687-88 (1984). “[A]

court must indulge a strong presumption that counsel’s conduct falls within

                                     -7-
 
the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the circumstances,

the challenged action ‘might be considered sound trial strategy.’” Id. at 689

(quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)). The test for

prejudice is whether “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694.

      The record shows that rather than seek an outright acquittal,

Petitioner’s trial counsel suggested that he was not guilty of first-degree

murder and should only be found guilty of second-degree murder:

             [Petitioner] does say [to his aunt] yes, I shot at somebody.
      There were other people shot or something about three other
      people in the bushes and my brother was going to be shot by
      somebody over there and everything. But the short of it is,
      ladies and gentlemen, is he shot somebody. Did he intend to kill
      anybody? He had an old gun, that’s what somebody said, a
      rustic, old gun. And I guess if we go by what the prosecutor
      says, it was a good shot.

            If we also go by what the prosecutor said, there was
      another person with an AK-47 that could have shot and killed
      this man.

                                 *   * *
             We’re not denying that-what happened. But did my client
      intend to hurt or kill anybody? Was that the plan? . . . My client
      told his aunt he was remorseful, he was sad, he wasn’t happy
      about what happened. He didn’t mean to do it.


                                     -8-
 
            Now what does that have to do with it? The prosecution
      says yes, ladies and gentlemen, see he’s admitting that he shot
      somebody. Yes, ladies and gentlemen, my client did. He told
      you. Excuse me, he told his aunt. He told other people about
      what happened.

            What you’re going to have to decide is what should be the
      verdict as to my client. My client has never stood up here and
      was saying I’m innocent of anything. He knows that something
      did-that you will render a guilty verdict. The question is guilty of
      what?

             In conclusion, ladies and gentlemen, the verdict in this
      case is guilty. But the question is guilty of what? Is it first
      degree-excuse me. First degree felony murder? Is it second
      degree? The Judge is going to read you all the law. The
      prosecution has already reviewed some of the law that applies
      to this case.

                                    * * *
            It is your decision, ladies and gentlemen, as I indicated at
      the beginning of this case, to render a just verdict for my client.

Dkt. 9-12, at 135-36, 138-39.

      Established Supreme Court law recognizes that there are

circumstances when such an argument conceding a defendant’s guilt to a

lesser charge does not amount to deficient performance under Strickland.

Florida v. Nixon, 543 U.S. 175, 187-88 (2004) (citations omitted). By

candidly acknowledging the strength of the prosecutor’s case, an attorney

can build credibility with the jury and possibly persuade the jury to focus on

other factors important to the defendant. Yarborough v. Gentry, 540 U.S. 1,

9 (2003) (per curiam). An attorney “cannot be deemed ineffective for
                                      -9-
 
attempting to impress the jury with his candor and his unwillingness to

engage in ‘a useless charade.’” Nixon, 543 U.S. at 192 (citing United States

v. Cronic, 466 U.S. 648, 656 n. 19 (1984)). Therefore, “[a] defense

counsel’s concession that his client is guilty of a lesser included offense is

a legitimate trial strategy that does not amount to the abandonment of the

defendant or a failure by counsel to subject the prosecutor’s case to

meaningful adversarial testing so as to amount to the denial of counsel.”

Johnson v. Warren, 344 F. Supp. 2d 1081, 1095 (E.D. Mich. 2004)

(Gadola, J.) (citing Haynes v. Cain, 298 F.3d 375, 381-82 (5th Cir. 2002);

Lingar v. Bowersox, 176 F.3d 453, 459 (8th Cir. 1999); Underwood v.

Clark, 939 F.2d 473, 474 (7th Cir. 1991)); see also, Clozza v. Murray, 913

F.2d 1092, 1099 (4th Cir. 1990) (“[T]here is a distinction which can and

must be drawn between . . . a tactical retreat and . . . a complete

surrender.”).

      As the Michigan Court of Appeals reasonably found in this case, the

evidence presented at trial very strongly indicated that Petitioner was guilty

of first-degree felony murder. The victim’s family knew Michael

Montgomery, the man who arranged the robbery, and therefore

identification of the group of perpetrators was not difficult for the

prosecution to prove. Several of the perpetrators testified for the

                                      - 10 -
 
prosecution, and while often such testimony might be challenged as blame-

shifting, here the testimony describing the crime was corroborated by the

surviving victim, the granddaughter of the deceased victim, and the

physical evidence. Finally, Petitioner admitted his guilt to his aunt, and

neither at trial nor even in this action has Petitioner suggested a basis on

which her testimony could have been effectively challenged. The mutually

corroborating testimony of the prosecution witnesses therefore strongly

indicated that Petitioner was guilty of first-degree felony murder, as he

participated in a murder that was committed during the course of a home-

invasion and armed robbery.

      The fact that the jury found Petitioner guilty of the predicate felonies

for the first-degree felony murder charge but then only convicted him of

second-degree murder indicates that trial counsel’s plea for leniency

worked. It also suggests that if counsel had argued for an outright acquittal,

then Petitioner very well may have been convicted of the more serious

charge. Given the deference afforded to counsel’s strategic decisions by

the Strickland standard and the fact that clearly established law recognizes

at least as a general principal that counsel may concede guilt to a lesser

offense, the state adjudication of Petitioner’s claim was reasonable.



                                     - 11 -
 
      Petitioner asserts that even if an attorney may in some cases

concede guilt to a lesser offense, such a concession requires consent, and

he was never informed of his counsel’s planned strategy. Petitioner voiced

an objection to the concession following closing argument. Dkt. 9-12, at

172. And on the next trial date, the court indicated that an appellate

attorney would be appointed to consult with Petitioner regarding a possible

claim of ineffective assistance of counsel. Dkt. 9-13, at 3-4.

      In McCoy v. Louisiana, 138 S. Ct. 1500, 200 L. Ed. 2d 821 (2018), a

criminal defendant’s counsel conceded guilt during the guilt phase of a

capital trial. When the Supreme Court reviewed the claim that counsel’s

argument denied him the right to the effective assistance of counsel, it

concluded that Strickland did not apply because the defendant

“vociferously insisted that he did not engage in the charged acts and

adamantly objected to any admission of guilt.” Id. at 1505. The Supreme

Court explained that “a defendant has the right to insist that counsel refrain

from admitting guilt, even when counsel’s experienced-based view is that

confessing guilt” is in the defendant’s best interest.

      Petitioner cannot rely on McCoy to support his claim. First, a state

court decision cannot be challenged under § 2254(d) based on Supreme

Court decisions not on the books at “the time the state court render[ed] its

                                     - 12 -
 
decision.” Greene v. Fisher, 565 U.S. 34, 38 (2011) (quotations and

emphasis omitted); see also Cullen v. Pinholster, 563 U.S. 170, 182 (2011)

(“State-court decisions are measured against [the Supreme] Court’s

precedents as of the time the state court renders its decision.” (quotations

omitted)). McCoy was decided after the Michigan Court of Appeals

adjudicated Petitioner’s claim.

      Next, and despite Petitioner’s objection following closing argument,

the Michigan Court of Appeals found, “the existing record . . . does not

disclose whether counsel did or did not discuss this strategy with

[Petitioner].” Simmons, 2016 WL 1039553, at *4. This finding distinguishes

Petitioner’s case from McCoy. In McCoy, the defendant “opposed [his

counsel’s] assertion of his guilt at every opportunity, before and during trial,

both in conference with his lawyer and in open court. Id., 138 S. Ct. at

1504. Petitioner might have sought an evidentiary hearing during his direct

appeal to further develop the record, but he chose not to. Habeas review

under 28 U.S.C. §2254(d) is “limited to the record that was before the state

court that adjudicated the claim on the merits.” Pinholster, 563 U.S. at 181.

Cullen precludes this Court from considering any new evidence that

counsel’s concession was made without Petitioner’s notice or despite his

opposition “at every opportunity.”

                                     - 13 -
 
      The state adjudication of Petitioner’s ineffective assistance of counsel

claim was reasonable. Petitioner has therefore failed to demonstrate

entitlement to relief with respect to this claim.

                       IV. Certificate of Appealability

      Before Petitioner may appeal this decision, the Court must determine

whether to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(1)(A); Fed. R.App. P. 22(b). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).To satisfy § 2253(c)(2),

Petitioner must show “that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (citation and internal quotation marks omitted).

      The Court finds that reasonable jurists would not debate the

resolution of Petitioner’s claims because it is devoid of merit. The Court will

therefore deny a certificate of appealability.

      If Petitioner chooses to appeal the Court’s decision, he may proceed

in forma pauperis because an appeal of this decision could be taken in

good faith. 28 U.S.C. § 1915(a)(3).

                                      - 14 -
 
                                   V. Conclusion

     Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for

a writ of habeas corpus, 2) DENIES a certificate of appealability, and 3)

GRANTS permission to appeal in forma pauperis.

     SO ORDERED.

Dated: April 18, 2019
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 April 18, 2019, by electronic and/or ordinary mail and also on
                    Reco N. Simmons #729615, Marquette Branch Prison,
                        1960 U.S. Hwy 41 South, Marquette, MI 49855.

                                       s/Barbara Radke
                                         Deputy Clerk




                                           - 15 -
 
